Citation Nr: 1105954	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-15 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Basic eligibility for pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1961 to January 
1964.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2008 determination 
of the Columbia, South Carolina Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has appealed the denial of basic eligibility of 
pension benefits.  In April 2009 and November 2009, the appellant 
indicated that he wished to appear for a BVA hearing.  In light 
of the appellant's request for a hearing, this case is remanded.  

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a Travel 
Board hearing before a Veterans Law Judge.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


